Title: Tuesday August 1st. 1786.
From: Adams, John Quincy
To: 


       There was a meeting of an association of ministers here this day; but there were only three present. Mr. Adams preach’d the Lecture, and was a whole hour in Sermon, endeavouring to prove, the Trinity, and the existence of hell. After all I believe he left all his hearers where he found them, and he was certainly much too long. After dinner I went with Mrs. White, Miss P. M’Kinstry, and Leonard to Hamstead Hampstead, N.H., a clever ride although the road is bad for a Carriage.
      